Citation Nr: 0726570	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-20 569	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right hip joint 
disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The appellant served on periods of active duty for training 
(ACTDUTRA) from November 6, 1975, to February 14, 1976, and 
from May 22, 1976, to June 5, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in May 2007.  


FINDING OF FACT

The appellant does not have a diagnosed right hip joint 
disability.


CONCLUSION OF LAW

The appellant does not have a right hip joint disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's DD 214 and service personnel records reveal 
periods of active duty for training from November 6, 1975, to 
February 14, 1976, and from May 22, 1976, to June 5, 1976.  
An NGB Form 22 reveals service in the Army National Guard of 
Kentucky from July 1975 to May 1980.  The appellant claims 
that he injured his right hip during a period of active duty 
for training in July 1976.  He said he was on maneuvers in a 
tank traveling at full speed and he said the driver made a 
sharp left turn and he was thrown into a steel beam and 
injured his right hip.  He said he was treated at the Fort 
Knox Army Hospital (Ireland Army Hospital).

Associated with the claims file is a July 1975 entrance 
examination and a January 1976 examination report, both of 
which are negative for any reference to a right hip 
disability.  A February 1980 letter from the Assistant 
Adjutant of the Kentucky Army National indicates that the 
appellant claimed an injury at Fort Knox in May 1976.  The 
letter indicates that the appellant missed two medical 
examination appointments and he was informed that he was 
scheduled for a third medical examination.  He was informed 
that if he did not report for the examination by March 10, 
1980, he would be discharged from the Kentucky Army National 
Guard.  It does not appear that the appellant ever reported 
for the examination.  

The RO attempted to obtain treatment records from the Ireland 
Army Hospital for the period from May 15, 1976, to August 15, 
1976.  An April 2004 search of Fort Knox (Ireland Army 
Hospital) for 1976 revealed no records.  The RO also 
attempted to obtain a line of duty determination from the 
Military Records Research Branch in August 2006 and the 
Personnel Information Exchange System (PIES) in October 2006.  
Neither the Military Records Research Branch nor the 
Personnel Information Exchange System had any line of duty 
determination.  

The appellant reported treatment at VA in 1989.  A list of 
appointments indicates that the appellant failed to report to 
appointments in February 1988 and March 1989.  In August 
2006, the RO also attempted to request records of physical 
therapy at the Lexington VA Medical Center (VAMC) in 1989.  
The VAMC reported that there were no records.  

Associated with the claims file are emergency treatment 
reports from University Hospital dated in October 1987 and in 
1988 (the month of the visit is illegible).  The records 
indicate that the appellant sought treatment for back pain 
and right hip pain.  The appellant was assessed with disc 
herniation at L5-S1 and scoliosis in 1987 and low back pain 
of questionable etiology in 1988.  

Also associated with the claims file are treatment reports 
from D. Jackson, M.D., dated in November 1987.  The records 
indicate that the appellant was seen for low back pain.  He 
was assessed with right sacroiliac joint inflammation and 
right muscular strain of the lumbar region.  

Associated with the claims file are private treatment reports 
from Ballard Wright M.D., P.C., dated from May 2003 to August 
2003.  The records indicate that the appellant reported low 
back pain and hip pain.  His diagnoses were lumbago, lumbar 
facet arthropathy, lumbar spondylosis, right-sided 
sacroiliitis, lumbar degenerative joint disease, and lumbar 
radiculitis. 

The RO included a formal finding of unavailability of medical 
records dated in February 2007, which indicated that records 
from the Fort Knox Army Hospital (Ireland Army Hospital), the 
VAMC, and a line of duty determination were unavailable.  The 
appellant was informed of this information in a February 2007 
letter.  

The appellant submitted several lay statements which indicate 
that he injured his hip during a period of annual training.  

The appellant testified at a video conference hearing in May 
2007.  He said that he suffered an injury during maneuvers in 
a tank during a period of active duty for training.  He said 
he was released after the two-week period of training.  He 
said a profile was not placed in his file.  He said he was 
sitting in the tank and when the tank made a sharp left turn 
he was thrown against the right side of the tank and hit his 
right hip.  He said he was taken to the base hospital at Fort 
Knox at that time.  He said he has had right hip pain since 
that accident.  He testified that he sought treatment at VA 
in 1989 and was treated with pain injections by another 
doctor.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a appellant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a current right hip joint disability.  Without 
medical evidence of a current disability, the analysis ends, 
and the claim must be denied.  The appellant's service 
records indicate that he claimed to have been injured in an 
accident in May 1976.  However, he did not report for a 
separation examination prior to his discharge from service 
and it is not clear what injury he was claiming at that time.  
The RO searched for a line of duty determination which was 
not available and VA outpatient treatment reports reveal that 
the appellant did not report for appointments in 1988 or 
1989.  Private treatment reports reveal complaints of right 
hip pain; however, the appellant was never assessed with a 
right hip joint disability.  A complaint of pain is not a 
disability due to disease or injury.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.")  The appellant had diagnoses of 
disc herniation at L5-S1, scoliosis, low back pain of 
questionable etiology, lumbago, lumbar facet arthropathy, 
lumbar spondylosis, right-sided sacroiliitis, lumbar 
degenerative joint disease, and lumbar radiculitis.  He was 
not diagnosed with any disability of the right hip.  Absent a 
current diagnosis of right hip joint disability, an award of 
service connection is not warranted.  The preponderance of 
the evidence is against the claim.

Although the appellant is competent to describe the symptoms 
and events he experienced during service, he is not competent 
to proffer a medical diagnosis or a medical opinion regarding 
proper diagnosis or etiology thereof.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As there is no medical evidence to 
show that the appellant has a right hip disability traceable 
to military service, the Board concludes that the 
preponderance of the evidence is against his claim.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 & Supp. 2007).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the appellant of the evidence/information 
required to substantiate his claim for service connection in 
letters dated in April 2004 and August 2006.  He was informed 
of the elements to satisfy in order to establish service 
connection.  He was advised to submit any evidence he had to 
show that he had a current disability and to identify sources 
of evidence/information that he wanted the RO to obtain on 
his behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
appellant was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in 
letters dated in March 2006, August 2006, and May 2007.  The 
appellant was also informed of the criteria used to award 
disability ratings and the criteria for assigning an 
effective date in the May 2006 statement of the case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of whether a right hip 
disability is traceable to military service, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2006).  In this case, the appellant has had 
post-service treatment for right hip pain, lumbago, lumbar 
facet arthropathy, lumbar spondylosis, right-sided 
sacroiliitis, lumbar degenerative joint disease, and lumbar 
radiculitis, but there is no indication, except by way of 
unsupported allegation, that he has a diagnosed right hip 
disability.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for a right hip joint 
disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


